DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 6/14/2022.
Claims 1, 9-12, and 17-18 have been amended.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 10-11, 14, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moshayedi et al. (US 2010/0202239), Golov (US 2020/0293396) and Lee et al. (US 2020/0012557).
With respect to claim 1, Moshayedi teaches of a data storage device, comprising: a non-volatile memory (fig. 1; paragraph 17, 25; DRAM array 120); and 
a controller coupled to the non-volatile memory, wherein the controller is configured to: pre-encode data stored in the RAM to create ECC data prior to a power loss incident (abstract, paragraph 25; where the data in the DRAM includes 8 bits of ECC for each 64 bits of actual data.  Whatever performed the ECC encoding can be considered a controller, since it is stored in the DRAM, it must be coupled to the DRAM);
detect the power loss incident (paragraph 25, 33; where the controller detects that power loss is imminent); and 
program the data and ECC data to the non-volatile memory in response to detecting the power loss incident (abstract, paragraph 25, 33; in response to the NVDIMM_PG signal going low, the controller copies the data in the DRAM to the flash.  The data is copied with its ECC data).
Moshayedi fails to explicitly teach of (1) determine whether changes in random access memory (RAM) exceeds a threshold, wherein the threshold corresponds to a time since last pre-encoding data; (2) wherein the pre-encodinq occurs in response to the determining; and (3) pre-encode data stored in the RAM to create parity data.
However, Golov teaches of determine whether changes in random access memory (RAM) exceeds a threshold, wherein the threshold corresponds to a time since last pre-encoding data (paragraph 11, 29; where the ECC operations are performed for an interval of 10 microseconds and then deferred for an interval of 10 microseconds (claimed threshold), repeating indefinitely);
wherein the pre-encodinq occurs in response to the determining (paragraph 11, 29; where when the deferred period ends, the deferred ECC operations are performed).
Moshayedi and Golov fails to explicitly teach of pre-encode data stored in the RAM to create parity data.
However, Lee teaches of creating parity data (paragraph 17; where a parity check is performed on the data).
The combination of Moshayedi, Golov, and Lee teaches of pre-encode data stored in RAM to create parity data prior to a power loss incident (Moshayedi, abstract, paragraph 25; Lee, paragraph 17; where in the combination the data in the DRAM would include Lee’s parity data with the actual data.);
program the data and parity data to the non-volatile memory in response to detecting the power loss incident (Moshayedi abstract, paragraph 25, 33; in response to the NVDIMM_PG signal going low, the controller copies the data in the DRAM to the flash.  In the combination, the data is copied with Lee’s parity data).
Moshayedi and Golov are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Moshayedi and Golov before the time of the effective filing of the claimed invention to use deferred ECC of Golov in Moshayedi.  Their motivation would have been to dedicate more bus bandwidth to user data improving performance (Golov, paragraphs 5, 11).
Moshayedi, Golov, and Lee are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Moshayedi, Golov, and Lee before the time of the effective filing of the claimed invention to use the parity calculations of Lee in the combination of Moshayedi and Golov.  Their motivation would have been to determine and correct bit errors in the memory.
With respect to claim 11, the combination of Moshayedi, Golov, and Lee teach of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
The combination of Moshayedi, Golov, and Lee teaches of wherein the controller is configured to: program the parity data and the data to the non-volatile memory (Lee, fig. 5b; paragraph 11, 65-66; where the data is divided and written from the buffer to the nonvolatile memory including the parity data);
encode new data stored in the RAM since the programming to create new parity data in response to detecting the power loss incident (Lee, fig. 5a; paragraph 62-64, 67-68; where only a portion of the buffer is full when the power failure occurs and a parity check is performed to the data in the write buffer); and
program the new data and the new parity data to the non-volatile memory (Lee, fig. 5a, 5c; paragraph 62-64, 67-68; where the plural sub write data and parity data are stored into the nonvolatile memory).
Moshayedi and Golov are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Moshayedi and Golov before the time of the effective filing of the claimed invention to use deferred ECC of Golov in Moshayedi.  Their motivation would have been to dedicate more bus bandwidth to user data improving performance (Golov, paragraphs 5, 11).
Moshayedi, Golov, and Lee are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Moshayedi, Golov, and Lee before the time of the effective filing of the claimed invention to use the parity calculations of Lee in the combination of Moshayedi and Golov.  Their motivation would have been to determine and correct bit errors in the memory.
With respect to claim 18, the combination of Moshayedi, Golov, and Lee teach of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
The combination of Moshayedi, Golov, and Lee also teaches of a data storage device, comprising: memory means (Moshayedi, fig. 1; paragraph 17, 25; DRAM array 120);
means to determine whether changes in random access memory (RAM) exceeds a threshold, wherein the threshold corresponds to a time since last pre-encoding data (Golov; paragraph 11, 29; where the ECC operations are performed for an interval of 10 microseconds and then deferred for an interval of 10 microseconds (claimed threshold), repeating indefinitely):
means to pre-encode data to create parity data prior to detecting a power loss incident (Moshayedi, abstract, paragraph 25; Lee, paragraph 17; where the in the combination the controller stores data in the DRAM including Lee’s parity data with the actual data),
wherein the pre-encoding occurs in response to the determining (Golov; paragraph 11, 29; where when the deferred period ends, the deferred ECC operations are performed);
means to detect a power loss incident (Moshayedi, paragraph 25, 33; where the controller detects that power loss is imminent); and
means to program data and parity data to the memory means (abstract, paragraph 25, 33; in response to the NVDIMM_PG signal going low, the controller copies the data in the DRAM to the flash.  The data is copied with its ECC data).
With respect to claims 3 and 20, Lee teaches of wherein the programming comprises writing the data and the parity data to different locations of the non-volatile memory (fig. 5b, 5c; paragraph 66-68; where the sub write data and the parity are stored in different dies in each corresponding stripe).
The reasons for obviousness are the same as those indicated above with respect to claims 1 and 11.
With respect to claim 4, Lee teaches of wherein the programming comprises jointly writing the parity data and the data to the non-volatile memory (fig. 5a, 5b, 5c; paragraph 63, 66-68; where the data and parity data are written as a part of the same operation).
The reasons for obviousness are the same as those indicated above with respect to claims 1 and 11.
With respect to claim 5, Lee teaches of wherein the pre-encoding occurs periodically (paragraph 11-15; where the encoding writing of the data occurs when the data amount in the buffer reaches a predetermined).
The reasons for obviousness are the same as those indicated above with respect to claims 1 and 11.
With respect to claim 6, Lee teaches of wherein the controller is further configured to monitor changes in the data in the RAM (paragraph 11-15; as the controller performs an operation once the amount of data in the DRAM buffer reaches a threshold amount, the controller must be monitoring the changes in the data).
The reasons for obviousness are the same as those indicated above with respect to claims 1 and 11.
With respect to claim 7, Lee teaches of wherein the controller is further configured to check the data prior to programming the data and the parity data to the non-volatile memory (paragraph 23, 62; where a parity check process is performed on the data before it is written to the nonvolatile memory).
The reasons for obviousness are the same as those indicated above with respect to claims 1 and 11.
With respect to claim 8, Lee teaches of wherein the pre-encoding occurs to a first section of the data prior to a second section of the data stored in the RAM (fig. 5; paragraph 11, 13-15, 61-63; where in the normal working state write data is stored in the DRAM write buffer and when it reaches a data amount it is divided in to sub writes and parity data and then written to nonvolatile memory.  This occurs prior to additional data such as the partially filled data being written to the DRAM write buffer).
The reasons for obviousness are the same as those indicated above with respect to claims 1 and 11.
With respect to claim 10, Lee teaches of wherein the parity data is less than all the data (paragraph 51; where parity data is not created for system data).
The reasons for obviousness are the same as those indicated above with respect to claims 1 and 11.
With respect to claim 14, Lee teaches of wherein the pre-encoding occurs to less than all available data (paragraph 51; where parity data is not created for system data).
The reasons for obviousness are the same as those indicated above with respect to claims 1 and 11.
With respect to claim 16, Lee teaches of wherein the new parity data comprises data changes since programming the parity data (fig. 5a, paragraph 23, 62, 67; as the write buffer buffers the writes to the nonvolatile memory, and the buffer is only partially full the data contained within the buffer hasn’t been written to non-volatile memory yet).
The reasons for obviousness are the same as those indicated above with respect to claims 1 and 11.
With respect to claim 17, the combination of Moshayedi, Golov, and Lee teaches of wherein the controller is further configured to: determine whether changes in the RAM have exceeded the threshold (Lee; paragraph 11; where the data amount in the buffer reaches a predetermined data amount; Golov; paragraph 11, 29; where the ECC operations are performed for an interval of 10 microseconds and then deferred for an interval of 10 microseconds (claimed threshold), repeating indefinitely.  As this repeats, this suggests to one of ordinary skill in the art that once 10 microseconds is up (threshold is exceeded), the deferred ECC operations are performed); and
upon exceeding the threshold, pre-encode a new version of the parity data prior to the power loss incident (Lee; paragraph 11, 13-15; where the data is divided into sub writes and parity data and written to nonvolatile memory; Golov; paragraph 11, 29; where the ECC operations are performed for an interval of 10 microseconds and then deferred for an interval of 10 microseconds (claimed threshold), repeating indefinitely.  As this repeats, this suggests to one of ordinary skill in the art that once 10 microseconds is up (threshold is exceeded), the deferred ECC operations are performed).
The reasons for obviousness are the same as those indicated above with respect to claims 1 and 11.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moshayedi, Golov, and Lee as applied to claim 1 above, and further in view of Chun et al. (US 2019/0006001).
With respect to claim 2, the combination of Moshayedi, Golov, and Lee fails to explicitly teach of wherein the parity data is stored in a different location in the RAM from the data.
However, Chun teaches of wherein the parity data is stored in a different location in the RAM from the data (fig. 1, 3; paragraph 30; where the DRAM contains a parity region and a data region).
Moshayedi, Golov, Lee, and Chun are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Moshayedi, Golov, Lee, and Chun before the time of the effective filing of the claimed invention to incorporate the parity region and data region into the DRAM of the combination of Moshayedi, Golov, and Lee.  Their motivation would have been to enable stronger error correction (Chun paragraph 24).
Claims 9, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moshayedi, Golov, and Lee as applied to claims 1 and 11 above, and further in view of Yang et al. (US 2018/0143877).
With respect to claim 9, the combination of Moshayedi and Lee fails to explicitly teach of wherein the programming the parity data and the data to the non-volatile memory comprises programming to single level cell (SLC) memory.
However, Yang teaches of wherein the programming the parity data and the data to the non-volatile memory comprises programming to single level cell (SLC) memory (paragraph 34; where data is first programmed to SLC memory in the flash).
Moshayedi, Golov, Lee, and Yang are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Moshayedi, Golov, Lee, and Yang before the time of the effective filing of the claimed invention to incorporate the initially programming data to SLC before moving it to TLC in the flash in the combination of Moshayedi, Golov, and Lee.  Their motivation would have been to more efficiently use the memory.
With respect to claim 12, the combination of Moshayedi, Golov, and Lee fails to explicitly teach of wherein the parity data is programmed to a high capacity memory, and wherein the high capacity memory comprises  triple level cell (TLC) memory and quad level cell (QLC) memory.
However, Yang teaches of wherein the parity data is programmed to a high capacity memory, and wherein the high capacity memory comprises triple level cell (TLC) memory and quad level cell (QLC) memory (paragraph 34; where the data and parity data is first programmed to the SLC memory and then moved to the TLC).
Moshayedi, Golov, Lee, and Yang are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Moshayedi, Golov, Lee and Yang before the time of the effective filing of the claimed invention to incorporate the initially programming data to SLC before moving it to TLC in the flash in the combination of Moshayedi, Golov, and Lee.  Their motivation would have been to more efficiently use the memory.
With respect to claim 13, the combination of Moshayedi, Golov, and Lee fails to explicitly teach of wherein the data, the new data, and the new parity data are programmed to SLC.
However, Yang teaches of wherein the data, the new data, and the new parity data are programmed to SLC (paragraph 34; where the data (include the claimed new data) and parity data first written to the flash is written in SLC).
The reasons for obviousness are the same as those recited above with respect to claim 12.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moshayedi, Golov, and Lee as applied to claim 11 above, and further in view of Pawlowski (US 2019/0361774).
With respect to claim 15, the combination of Moshayedi, Golov, and Lee fails to explicitly each of wherein a first size of the parity data is greater than a second size of the new parity data.
However, Pawlowski teaches of wherein a first size of the parity data is greater than a second size of the new parity data (paragraph 16; where the number of ECC parity bits is less for a smaller amount of data than for a larger amount of data.  In the combination with Moshayedi, Golov, and Lee, as the partial write buffer of data is less than a full write buffer, the partial write buffer’s ECC parity bits would be less).
Moshayedi, Golov, Lee, and Pawlowski are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Moshayedi, Golov, Lee and Pawlowski before the time of the effective filing of the claimed invention to incorporate the progressive length ECC parity bits of Pawlowski into the combination of Moshayedi, Golov, and Lee.  Their motivation would have been to improve the efficiency of data transfer (Pawlowski, paragraph 15).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moshayedi, Golov, and Lee as applied to claim 18 above, and further in view of Hoshikawa et al. (US 2016/0070507).
With respect to claim 19, the combination of Moshayedi, Golov, and Lee fails to explicitly each of means to selectively determine which data to pre-encode.
However, Hoshikawa teaches of means to selectively determine which data to pre-encode (fig. 9-10; paragraph 49-52; where the first ECC unit calculates parity for each of page data D1, page data D2, and page data D3, and the second ECC unit calculates parity for the overall data pages and their individual parity).
Moshayedi, Golov, Lee, and Hoshikawa are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Moshayedi, Golov, Lee, and Hoshikawa before the time of the effective filing of the claimed invention to incorporate the multi-level parity calculations of Hoshikawa into the combination of Moshayedi, Golov, and Lee.  Their motivation would have been to improve the ability to correct errors in the data.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot because of the new reference(s) being applied, in light of the amendment, to the particular limitations the arguments are referencing.  Thereby the arguments no longer apply to the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamamoto et al. (US 2001/0023496) discloses generating parity for a parity group when a prescribed time has elapsed.
Wang (US 2017/0185615) discloses generating a parity block when a time period that has elapsed since generation of a parity block last time reaches a preset time threshold.
Ptak et al. (US 2019/0042355) discloses receiving a write request for data stored in memory, calculating parity data from the data and writing the data and parity data to RAID storage.
Thompson et al. (US 20190243578) discloses that when there are only two units of data in the volatile memory and a loss of power is detected, an intermediate parity value is calculated for the two units of data and the data and parity are transferred to non-volatile memory.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138